DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.

Claims 6-7 and 9-12 are pending.  Claims 6-7, 9-10, and 12 are being examined.  Claims 1-5 and 8 are canceled.  Claim 11 is withdrawn from further consideration.  Claims 6 and 10 are amended and claim 12 is newly added with no new subject matter being introduced.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanna (US 2015/0005564 A1), or in the alternative, in view of Lechnick et al. (US 2010/0132555 A1).
Considering claims 6-7 and 12, Tanna teaches a CO2 recovery device having an absorption column which causes a gas containing CO2 and a CO2 absorption liquid to come into countercurrent contact with each other to absorb CO2 from the gas (Tanna, abstract).  Tanna teaches the device comprises a CO2 absorption section which includes a first absorption section (packing section in middle of 306 column) and a second absorption section (packing section at the bottom of 306 column), the first absorption section and the second absorption section being disposed in the absorption column in a height direction of the absorption column (Tanna, Fig. 3).  Tanna teaches a first absorption liquid extraction line (386) which is provided between the first absorption section and the second absorption and through which a CO2 absorption liquid absorbing CO2
It should be noted that claim is directed to a device and “the CO2 absorption liquid is cooled and resupplied to the second absorption section in the absorption column” is the manner in which the device is operated and does not impart any structural limitations to the device.  Nonetheless, Tanna teaches that the first absorption liquid extraction line feeds into a cooler (390) and then is returned (via line 392) to the second absorption section in the absorption column (Tanna, Fig. 3).
Tanna does not explicitly teach wherein in a case where the sum of heights of the filling layers in the CO2 absorption section is set to 1, an extraction position of the first absorption liquid extraction line through which the CO2 absorption liquid is extracted from the absorption column is an extraction height of 0.25 to 0.85 from a lower end of the filling layer of the second absorption section.
However, Tanna teaches the absorption column is operated at conditions which effect a fairly selective removal of a portion of the hydrogen sulfide from the feed gas stream to result in the production of a sweetened gas stream that has a lower hydrogen sulfide and carbon dioxide concentration than the feed gas stream (Tanna, [0040]).  Tanna teaches the cooler of the interstage cooling apparatus solely cools the liquid solvent removed from the interstage location and in an exemplary embodiment, the cooler cools the liquid solvent by about 10 degrees such as from 75°C to about 65°C or by about twenty degrees such as from 75°C to about 55°C (Tanna, [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the position of the first absorption liquid extraction line including the claimed wherein in a case where the sum of heights of the filling layers in the CO2 absorption section is set to 1, an extraction 2 absorption liquid is extracted from the absorption column is an extraction height of 0.25 to 0.85 and/or 0.25 to 0.7 and/or 0.4 to 0.7 from a lower end of the filling layer of the second absorption section.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure the temperature of the extracted liquid is at the desired temperature for desired cooling and is resupplied to the second absorption section in the absorption column at desired temperature that would achieve desired concentration of hydrogen sulfide and/or carbon dioxide in the treated gas stream with a reasonable expectation of success.
Tanna teaches an absorption liquid regeneration column through which the CO2 absorption liquid circulates from the absorption column (Tanna, 326 of Fig. 3).
Tanna teaches a cooler (322) provided in a lean solution supply pipe (340) and having a rich/lean solution heat exchanger (318/340/322) and a cooling part, the absorption column (306) and the absorption liquid regeneration column (326) being connected by the lean solution supply pipe (340) (Tanna, Fig. 3).
It should be noted that the claims are directed to a device.  “An absorption column which causes a gas containing at least O2 and CO2 and a CO2 absorption liquid to come into countercurrent contact with each other” is the functionality of the device and/or the manner in which it is operated.  Tanna teaches the claimed device; thus, Tanna’s device/absorption column is capable of causing a gas containing at least O2 and CO2 and a CO2
In the alternative, Lechnick teaches increasing an efficiency of an acid gas removal zone comprising withdrawing a side-stream from the absorber and cooling the side-stream before returning it to the absorber (Lechnick, abstract).  Lechnick teaches taking the side-stream from a location wherein the solvent is saturated with carbon dioxide and has achieved the maximum possible temperature due to the absorption exotherm and generally two-about three stages of contacting are needed to obtain full carbon dioxide absorption and exotherm (Lechnick, [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the position of the first absorption liquid extraction line including the claimed wherein in a case where the sum of heights of the filling layers in the CO2 absorption section is set to 1, an extraction position of the first absorption liquid extraction line through which the CO2
Considering claim 9, Tanna teaches the liquid temperature when the CO2 absorption liquid is extracted at the extraction position is 45°C or more by teaching that it is 75°C (Tanna, [0044]).
Considering claim 10, Tanna does not explicitly teach a third absorption section which is disposed below the second absorption section and a second absorption liquid extraction line which is provided between the second absorption section and the third absorption section.
However, Tanna teaches when sour feed gas is sweetened, the absorbent exhibits an increase in temperature; interstage cooling of liquid absorbent in columns for absorbing acid gas components enhances absorption of acid gas components from sour feed gas (Tanna, [0005]-[0007]).  Tanna teaches an absorption column comprising a series of contacting stages and although his main embodiment comprises a first and second contacting stage with interstage cooling (i.e., extraction line which is provided between the first absorption section and the second absorption section which is cooled and resupplied to the second absorption section), he does teach that a series of columns can be used to further remove contaminants from sweetened gas stream (Tanna, [0037]-[0040]).  Thus, Tanna suggests that additional contacting stages with interstage cooling will result in further removal of contaminants.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a third absorption section below the second absorption section in the height direction of the absorption column along with the first absorption section and the second absorption section that absorbs CO2 from the gas and a second absorption liquid extraction line which is provided 2 absorption liquid absorbing CO2 contained in the gas in the second absorption section is extracted from the absorption column and the CO2 absorption liquid is cooled and resupplied to the third absorption section in the absorption column.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve further removal of contaminants which enhancing absorption of acid gases through interstage cooling with a reasonable expectation of success.
It should be noted that claim is directed to a device and “the CO2 absorption liquid is cooled and resupplied to the third absorption section in the absorption column” is the manner in which the device is operated and does not impart any structural limitations to the device.  Nonetheless, Tanna teaches interstage cooling comprises extraction line which is provided between two absorption sections wherein the extraction line is cooled and resupplied to the lower of the two absorption sections.
Tanna does not explicitly teach wherein in a case where the sum of heights of the filling layers in the CO2 absorption section is set to 1, an extraction height of 0.25 to 0.85 from a lower end of the filling layer of the third absorption section is set.
However, Tanna teaches the absorption column is operated at conditions which effect a fairly selective removal of a portion of the hydrogen sulfide from the feed gas stream to result in the production of a sweetened gas stream that has a lower hydrogen sulfide and carbon dioxide concentration than the feed gas stream (Tanna, [0040]).  Tanna teaches the cooler of the interstage cooling apparatus solely cools the liquid solvent removed from the interstage location and in an exemplary embodiment, the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the position of the second absorption liquid extraction line including the claimed wherein in a case where the sum of heights of the filling layers in the CO2 absorption section is set to 1, an extraction height of 0.25 to 0.85 from a lower end of the filling layer of the third absorption section is set.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure the temperature of the extracted liquid is at the desired temperature for desired cooling and is resupplied to the third absorption section in the absorption column at desired temperature that would achieve desired concentration of hydrogen sulfide and/or carbon dioxide in the treated gas stream with a reasonable expectation of success.
In the alternative, Lechnick teaches increasing an efficiency of an acid gas removal zone comprising withdrawing a side-stream from the absorber and cooling the side-stream before returning it to the absorber (Lechnick, abstract).  Lechnick teaches taking the side-stream from a location wherein the solvent is saturated with carbon dioxide and has achieved the maximum possible temperature due to the absorption exotherm and generally two-about three stages of contacting are needed to obtain full carbon dioxide absorption and exotherm (Lechnick, [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the position of the first absorption liquid extraction line including the claimed wherein in a case where the sum 2 absorption section is set to 1, an extraction height of 0.25 to 0.85 from a lower end of the filling layer of the third absorption section is set.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure the temperature of the extracted liquid is at the desired temperature (i.e., carbon dioxide saturation level/exotherm) for desired cooling and is resupplied to the second absorption section in the absorption column at desired temperature that would achieve desired concentration of hydrogen sulfide and/or carbon dioxide in the treated gas stream with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments filed regarding there is nothing to suggest from Tanna reference to vary the extraction height have been fully considered but are not persuasive.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, the absorption column is operated with a particular temperature profile.  Tanna teaches extraction of the solvent stream from the absorption column at a particular temperature and cooling it 10 or 20 degrees before returning it to the interstage locations (Tanna, [0044]).  Thus, one of ordinary skill in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734